Citation Nr: 1725394	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 40 percent prior to October 26, 2010, and in excess of 30 percent from December 1, 2011, for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

In June 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left knee disability does not result in ankylosis; moderate recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.


2.  Prior to October 26, 2010, the Veteran's right knee disability did not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 45 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

3.  The Veteran's right knee disability does not result in chronic residuals from a total knee replacement surgery such as severe painful motion or weakness; ankylosis; extension functionally limited to 30 degrees or more; or an impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016).

2.  The criteria for a disability rating in excess those assigned for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2008, the Veteran filed a claim seeking service connection for his left knee disability and an increased rating for his right knee disability.  In an August 2008 rating decision, he was granted an increased rating of 40 percent for his right knee disability effective June 10, 2008, his application date, based on limitation of extension.  He was also denied service connection for his left knee disability.  In a May 2010 rating decision, he was granted service connection for his left knee disability and assigned a 10 percent rating effective June 10, 2008, based on slight recurrent subluxation or lateral instability.  In a March 2011 rating decision, he was assigned a temporary 100 percent for his right knee disability due to convalesce following a total knee replacement surgery.  Following his convalescent period, he was assigned a 30 percent rating effective December 1, 2011.  He asserts that he is entitled to higher ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5055 evaluates knee replacement.  A 30 percent rating is assigned for a prosthetic replacement of a knee joint that results in an intermediate degrees of residual weakness, pain or limitation of motion, a 60 percent rating is assigned for a prosthetic replacement of a knee joint that results in severe painful motion or weakness, and a 100 percent rating may be assigned for one year following implantation of prosthesis.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The June 2015 and October 2016 VA examiners indicated that the Veteran did not have ankylosis.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  A 10 percent rating is assigned for a slight impairment, a 20 percent rating is assigned for a moderate impairment, and a 30 percent rating is assigned for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  While the Veteran underwent right medial meniscal tear surgery in November 2000, the record does not show this has resulted in dislocation, frequent episodes of locking, and effusion into the joint.  The June 2015 and October 2016 VA examiners indicated that the Veteran did not have a meniscal condition.  Furthermore, the record contains no evidence of any current meniscal conditions, and the Veteran has not described symptoms that are suggestive of a meniscus condition.  Therefore, these Diagnostic Codes are not applicable and will be discussed no further.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The June 2015 and October 2016 VA examiners indicated that the Veteran did not have an impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The June 2015 and October 2016 VA examiners indicated that the Veteran did not have gen recurvatum.  The record contains no evidence of left genu recurvatum, and the Veteran has not described symptoms that are suggestive of left genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 


Left Knee Disability

The Veteran's left knee disability is currently rated under Diagnostic Code 5003-5257 for slight recurrent subluxation or lateral instability at 10 percent effective June 10, 2008.

The Veteran's medical records show that in March 2008, he demonstrated left knee flexion to 115 degrees and extension to 0 degrees.

In August 2008, the Veteran was afforded a VA examination.  He reported limitations with standing and walking.  He also reported that his left knee gave away, especially while climbing stairs.  Finally, he reported instability, stiffness, weakness, and effusion.  On examination, he demonstrated left knee flexion to 125 degrees and extension to -30 degrees.  Repetitive use resulted in no additional limitation of flexion and did result in extension to -35 degrees.  He had a positive McMurray's test.  The examiner noted there was no instability or dislocation.  The examiner noted there was no patellar abnormality.

In January 2012, the Veteran was afforded a VA examination.  He reported increased pain and swelling of his left knee during flare-ups.  On examination, he demonstrated left knee flexion to 100 degrees with pain starting at 110 degrees and extension to 0 degrees.  Repetitive use resulted in flexion limited to 110 degrees and no additional limitation of extension.  The examiner indicated that after repetitive use, the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and interference with sitting, standing, and weight bearing.  He had reduced 4/5 strength.  He had anterior, posterior, and medial-lateral instability.  The examiner indicated that the Veteran had no history of recurrent patellar subluxation/dislocation.  

In July 2013, the Veteran was afforded a VA examination.  On examination, he demonstrated left knee flexion to 110 degrees with pain and extension to 0 degrees.  Repetitive use resulted in no additional limitation of motion.  The examiner indicated that after repetitive use, the Veteran had pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He had normal 5/5 strength.  He had normal joint stability tests.  The examiner indicated that the Veteran had no history of recurrent patellar subluxation/dislocation.  

In June 2015, the Veteran was afforded a VA examination.  He reported increased pain with weight bearing and use of stairs.  He also reported flare-ups with prolonged weight bearing or trying to sit for more than an hour in a confined space.  On examination, he demonstrated left knee flexion to 110 degrees and extension to 0 degrees.  He had evidence of pain on weight bearing.  Repetitive use resulted in additional pain, disturbance of locomotion, and interference with standing.  He had normal 5/5 strength with no muscle atrophy.  The examiner indicated that he had no ankylosis.  He had normal joint stability tests.  The examiner indicated that he had no history of recurrent effusion, recurrent patellar dislocation, or meniscal condition.

November 2015 treatment notes show that the Veteran demonstrated left knee flexion to 120 degrees and extension to 0 degrees.  He had normal joint stability tests.  He also reported that his left knee pain was not that bad.  In May 2016, while he reported that his left knee pain interfered with his activities of daily living, he demonstrated flexion to 130 degrees and extension to 0 degrees with normal joint stability tests.

In October 2016, the Veteran was afforded a VA examination.  He reported intermittent episodes of increased left knee pain.  On examination, he demonstrated left knee flexion to 100 degrees and extension to 0 degrees.  The examiner reported that the Veteran's decreased range of motion affected his ambulation and use of his left lower extremity.  He had evidence of pain on weight bearing, but repetitive use resulted in no additional limitation of motion.  He had normal 5/5 strength with no muscle atrophy.  The examiner indicated that he had no ankylosis.  He had normal joint stability tests.  The examiner indicated that he had no history of recurrent effusion, recurrent patellar dislocation, or meniscal condition.  The examiner reported that activities involving weight bearing and knee range of motion resulted in knee pain and that decreased range of motion affected his ambulation and use of his left lower extremity.

The Board finds that the criteria to assign a 20 percent rating for the Veteran's left knee disability under Diagnostic Code 5257 have not been met.  The August 2008 VA examiner reported that he had no left knee instability.  The January 2012 VA examiner indicated that he had anterior, posterior, and medial-lateral instability rated at 1+, 1+, and 2+ respectively.  However, the July 2013, June 2015, and October 2016 VA examiners all indicated that he had normal stability tests with no history of recurrent patellar subluxation/dislocation.  He also had normal joints stability tests during his treatment visits.  As such, the 10 percent rating that is assigned was based on the findings of the January 2012 VA examiner.  Moderate recurrent subluxation or lateral instability has not been demonstrated at any time during the course of the appeal.  A rating in excess of 10 percent under this Diagnostic Code is not warranted.

Turning to limitation of flexion, the Board finds the criteria to assign a separate compensable rating under Diagnostic Code 5260 have not been met.  The Veteran demonstrated flexion, at worse, limited to 100 degrees even when considering pain, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated full extension in his left knee to 0 degrees, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

The RO assigned a 10 percent rating based on the findings of the January 2012 VA examination.  As such, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 5257, which requires moderate recurrent subluxation or lateral instability.  While the Veteran may have reported experiencing knee instability on several occasions, the objective clinical testing has not found instability to be present in in his left knee at later VA examinations or at his treatment visits.  Moreover, any complaints of instability are contemplated by the rating for slight instability, which would be all that is warranted in light of clinical testing consistently finding no instability.
 
The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, while the January 2012 VA examiner indicated the Veteran had reduced 4/5 strength, at all later the VA examinations the Veteran had 5/5 strength in his left lower extremity.  On range of motion testing, while repetitive use further limited the Veteran's range of motion and resulted in pain, disturbance of locomotion, and interference with sitting, standing, and weight bearing, the Veteran nevertheless retained flexion and extension in excess of even compensable ratings.  Furthermore, the evidence simply does not support that the Veteran's left knee disability results in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable rating based on instability.  As such, 4.59 does not mandate a separate rating.

To this end, the Veteran was assigned a 10 percent rating for his left knee under Diagnostic Code 5257 for his left knee instability.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, or 5263.  As such, a rating in excess of 10 percent is not warranted for his left knee disability. 

Right Knee Disability

The Veteran's right knee disability was rated under Diagnostic Code 5010-5261 for limitation of extension prior to October 26, 2010, and is currently rated under Diagnostic Code 5055 for knee replacement.

In March 2008, he demonstrated right knee flexion to 110 degrees and extension to 0 degrees.

In August 2008, the Veteran was afforded a VA examination.  He reported limitations in standing and walking.  He also reported that his right knee gave away, especially while climbing stairs.  Finally, he reported instability, stiffness, weakness, and effusion.  On examination, he demonstrated right knee flexion to 90 degrees and extension to -25 degrees.  Repetitive use resulted in pain and flexion to 80 degrees but no additional limitation to extension.  He had a positive McMurray's test.  The examiner noted there was no instability or dislocation.  The examiner noted there was no patellar abnormality.  The examiner noted there was a meniscus abnormality.

On October 26, 2010, the Veteran underwent right total knee replacement surgery.

In January 2012, the Veteran was afforded a VA examination.  On examination, he demonstrated right knee flexion to 65 degrees with pain and extension to 10 degrees.  Repetitive use resulted in flexion limited to 75 degrees and extension to 15 degrees.  The examiner indicated that after repetitive use, the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and interference with sitting, standing, and weight bearing.  He had normal 5/5 strength.  He had anterior and posterior instability.  The examiner indicated that the Veteran had no history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran's right total knee replacement surgery resulted in intermediate degrees of residual weakness, pain, or limitation of motion.

In July 2013, the Veteran was afforded a VA examination.  He reported continued right knee limitation of motion and pain.  On examination, he demonstrated right knee flexion to 80 degrees with pain at 75 degrees and extension to 10 degrees.  Repetitive use resulted in flexion to 80 degrees and no additional limitation of extension.  The examiner indicated that after repetitive use, the Veteran had less movement than normal, incoordination, pain on movement, deformity, and interference with sitting, standing, and weight bearing.  He had normal 5/5 strength.  He had normal joint stability tests.  The examiner indicated that the Veteran had no history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran's right total knee replacement surgery resulted in intermediate degrees of residuals weakness, pain, or limitation of motion.

In June 2015, the Veteran was afforded a VA examination.  On examination, he demonstrated right knee flexion to 80 degrees and extension to 0 degrees.  He had no evidence of pain on weight bearing.  Repetitive use resulted in disturbance of locomotion and interference with sitting.  He had normal 5/5 strength with no muscle atrophy.  The examiner indicated that he had no ankylosis.  He had normal joint stability tests.  The examiner indicated that he had no history of recurrent effusion, recurrent patellar dislocation, or meniscal condition.  The examiner indicated that the Veteran's right total knee replacement surgery resulted in intermediate degrees of residuals weakness, pain, or limitation of motion.

November 2015 treatment notes show that the Veteran demonstrated right knee flexion to 80 degrees and extension to 0 degrees.  He had normal joint stability tests.  He also reported that he had minimal right knee pain since surgery.  In May 2016, he demonstrated right knee flexion to 80 degrees and extension to 0 degrees.  He had normal joint stability tests.

In October 2016, the Veteran was afforded a VA examination.  He reported intermittent episodes of increased right knee pain.  On examination, he demonstrated right knee flexion to 80 degrees and extension to 10 degrees.  The examiner reported that the Veteran's decreased range of motion affected his ambulation and use of his right lower extremity.  He had evidence of pain on weight bearing.  Repetitive use resulted in no additional limitation of motion.  He had normal 5/5 strength with no muscle atrophy.  The examiner indicated that he had no ankylosis.  He had normal joint stability tests.  The examiner indicated that he had no history of recurrent effusion, recurrent patellar dislocation, or meniscal condition.  The examiner indicated that the Veteran's right total knee replacement surgery resulted in intermediate degrees of residuals weakness, pain, or limitation of motion.  The examiner reported that activities involving weight bearing and knee range of motion resulted in knee pain and that decreased range of motion affected his ambulation and use of his right lower extremity.

Prior to October 26, 2010, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5257 have not been met.  The August 2008 VA examiner reported that he had no right knee instability.  As such, a compensable rating under this Diagnostic Code is not warranted.

Turning to limitation of flexion, the Board finds the criteria to assign a separate compensable rating under Diagnostic Code 5260 have not been met.  The Veteran demonstrated flexion, at worse, limited to 65 degrees even when considering pain, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a rating in excess of 40 percent under Diagnostic Code 5261 have not been met.  The Veteran demonstrated extension to -25 degrees at the August 2008 VA examination.  He did not demonstrate extension limited to 45 degrees, equivalent to a 50 percent rating.  As such, the Veteran is not found to meet the criteria for a 50 percent rating prior to October 26, 2010, which requires extension to be limited to 45 degrees.  

Prior to October 26, 2010, the RO assigned a 40 percent rating based on limitation of extension, and the Veteran did not meet the criteria for a 50 percent rating under Diagnostic Code 5261, which requires extension limited to 45 degrees.

From December 1, 2011, the evidence of record does not establish that this right knee disability warrants more than a 30 percent disability rating under Diagnostic Code 5055.  The medical evidence does not demonstrate severe painful motion or weakness.  Reference is made to the June 2015 and October 2016 VA examinations that noted that he had normal 5/5 muscle strength and there was no indication of atrophy.  Accordingly, his intermediate degrees of residuals are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Regarding Diagnostic Code 5256, no VA examiner has indicated right knee ankylosis.  Regarding Diagnostic Code 5261, after December 1, 2011, the Veteran demonstrated extension limited to, at most, 15 degrees, which is equivalent to a 20 percent rating.  As such, an increased rating cannot be granted under that Diagnostic Code.  Regarding Diagnostic Code 5262, no VA examiner has indicated an impairment of the right tibia and fibula.

The assigned of an increased or separate compensable rating under any of the relevant diagnostic codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, while VA examiners indicated that repetitive use resulted in pain, pain was not shown to further limit the Veteran's extension.  Furthermore, the evidence simply does not support that the Veteran's right knee disability has resulted in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a the ratings assigned.  As such, there is no basis for ratings in excess of those assigned under Diagnostic Codes 5260 or 5261.

Prior to October 25, 2010, the Veteran was assigned a 40 percent rating for his right knee under Diagnostic Code 5261 for limitation of extension.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5262, or 5263.  As such, a rating in excess of 40 percent is not warranted for his right knee disability prior to October 26, 2010.  From December 1, 2011, the Veteran is assigned a 30 percent rating for total right knee replacement under Diagnostic Code 5055.  The Veteran has not demonstrated findings consistent with chronic residuals consisting of severe painful motion or weakness.  As such a rating in excess of 30 percent is not warranted for his right knee disability from December 1, 2011.


Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 40 percent prior to October 26, 2010, and in excess of 30 percent from December 1, 2011, for a right knee disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


